Table of Contents SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K Annual Report Under Section 13 or 15(d) Of the Securities Exchange Act of 1934 For the Fiscal Year Ended June 30, 2010 Commission File No. 0-9996 WIND ENERGY AMERICA INC. (Exact Name of Registrant as specified in its charter) (State or other jurisdiction of incorporation or organization) (Federal IRS Identification No.) Minnesota 41-1387074 12100 Singletree Lane, Suite 100, Eden Prairie, MN 55344 (Address of principal executive offices) (952) 746-1313 (Issuers telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES o NO x Indicate the number of shares outstanding of each of the issuers classes of common stock as of the latest practicable date. Class 61,160,581 Common Shares (par value $.05/share) Outstanding at September 30, 2010 Transitional Small Business Disclosure Format (check One): YES o
